JOURNAL ENTRY and OPINION
On May 8, 2001, the relator, Nathan Hawkins, commenced this mandamus action to compel the respondent judge to issue findings of fact and conclusions of law for a postconviction relief petition, which Mr. Hawkins, in 1996, filed in the underlying case, State of Ohio v. Nathan Hawkins, Cuyahoga County Common Pleas Court Case No. CR-12316. On June 5, 2001, the respondent, through the Cuyahoga County Prosecutor, moved for summary judgment on the grounds of mootness. Attached to the dispositive motion was a copy of a certified, signed and file-stamped June 4, 2001 journal entry containing the requisite findings of fact and conclusions of law for Mr. Hawkins' petition. A review of the postconviction petition establishes that these findings of fact and conclusions of law fairly meet the claims argued. This attachment establishes that the judge has fulfilled his duty to issue the findings of fact and conclusions of law and that Mr. Hawkins has received his requested relief, a resolution of his postconviction petition.
Accordingly, the motion for summary judgment is granted, and this writ action is dismissed. Respondent to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
  __________________________________ KENNETH A. ROCCO, PRESIDING JUDGE:
JAMES J. SWEENEY, J. CONCURS TERRENCE O'DONNELL, J. CONCURS.